Exhibit 21.1 IMPAX LABORATORIES, INC. Subsidiaries of the Registrant as of the date of this report : Name of Subsidiary Jurisdiction of Incorporation or Organization Ownership Amedra Pharmaceuticals LLC Delaware 100% CorePharma, LLC New Jersey 100% Impax Holdings LLC Delaware 100% Impax International Holdings, Inc. Delaware 100% Impax Laboratories (Netherlands) B.V. Netherlands 100% Impax Laboratories (Netherlands) C.V. Netherlands 100% Impax Laboratories (Taiwan) Inc. Taiwan, Republic of China 100% Impax Laboratories USA, LLC California 100% Lineage Therapeutics Inc. Delaware 100% Mountain, LLC Delaware 100% Prohealth Biotech, Inc. Taiwan, Republic of China 57.54% ThoRx Laboratories, Inc. California 100% Tower Holdings, Inc. Delaware 100% Trail Services, Inc. Delaware 100%
